Citation Nr: 1524216	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for insomnia, to include as secondary to medications prescribed for treatment of a service-connected disability.  

2. Entitlement to service connection for a back condition, to include as secondary to medications prescribed for treatment of a service-connected disability.  

3. Entitlement to service connection for hypertension, to include as secondary to medications prescribed for treatment of a service-connected disability.

4. Entitlement to an increased compensable rating for tendonitis of the bilateral shoulders, hips, knees, and ankles. 

5. Entitlement to an increased compensable rating for irritated, dry, red eyes.  

6. Entitlement to an increased compensable rating for recurrent rashes and hives.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

In August 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to his insomnia, the Veteran claims that he has difficulty sleeping more than 4 to 5 hours per night.  Service treatment and post-service treatment records do not show a diagnosis of insomnia; however, the Veteran is competent to report symptoms such as difficulty sleeping.  He attributes his symptoms to the use of Prednisone, a medication that treats his service-connected sarcoidosis.  He claims that the medication makes him "high strung" and prevents him from sleeping throughout the night.  As the Veteran's lay statements indicate that his symptoms may be related to the use of a medication prescribed to treat his service-connected disability, VA is required to provide an examination addressing the etiology of the Veteran's claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be afforded a new VA examination for his hypertension and back condition.  As with insomnia, the Veteran claims that his hypertension and back condition are secondary to the medications used to treat his service-connected sarcoidosis.  He underwent a VA examination in December 2008, but the opinions provided are inadequate because they did not address secondary service connection, to include aggravation.

VA examinations are also needed for his service-connected tendonitis, eye disability and skin disability.  The Veteran contends that these conditions have worsened since the most recent examination in December 2008.  In a July 2012 statement, the Veteran stated that his joint pain has increased since the last examination.  He also stated that his vision has declined and that he has been experiencing skin discoloration since the last examination.  It is unclear whether the Veteran's vision problems and skin discoloration are manifestations of the service-connected disabilities.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's tendonitis, eye disability and skin disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  On remand, the examiner should specifically address whether the Veteran's vision problems and skin discoloration are symptoms of his service-connected eye and skin disabilities. 

Since the claims file is being returned, it should be updated to include any VA treatment records complied since April 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his conditions since April 2012.  After securing the necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of his back condition, hypertension, and insomnia.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed insomnia, back disability or hypertension had its onset in service or is etiologically related to service?  

(b) If any diagnosed insomnia, back disability or hypertension is not related to service, is it at least as likely as not (50 percent probability or greater) that the insomnia, back disability or hypertension was caused or aggravated by the Veteran's use of medications to treat his service-connected sarcoidosis. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of insomnia, back disability or hypertension present (i.e., a baseline) before the onset of the aggravation. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature, extent and severity of his service-connected tendonitis, eye disability and skin disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected tendonitis, eye and skin disabilities.  The examiner should specifically address whether the Veteran's vision problems and skin discoloration are related to his service-connected eye and skin disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




